DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0358641) in view of Gao et al. (US 2020/0273411).

	Regarding claim 1, Park discloses a pixel circuit comprising: an organic light emitting diode (fig. 6, OLED, ¶ 69-88; see also figs. 7-8);
	a first transistor including a source electrode, a drain electrode, and a gate electrode (fig. 6, T1, ¶ 69-88; see also figs. 7-8);
	a second transistor having a source electrode connected to a data line, a drain electrode connected to the source electrode of the first transistor, and a gate electrode connected to a first scan line (fig. 6, T2, ¶ 69-88; see also figs. 7-8);
	a third transistor having a source electrode connected to the drain electrode of the first transistor, a drain electrode connected to the gate electrode of the first transistor, and a gate electrode connected to the first scan line (fig. 6, T3, ¶ 69-88; see also figs. 7-8);
	a fourth transistor having a source electrode connected to the gate electrode of the first transistor, a drain electrode connected to a first initialization voltage line, and a gate electrode connected to a second scan line (fig. 6, T4, ¶ 69-88; see also figs. 7-8);
	a fifth transistor having a source electrode connected to a first power voltage line, a drain electrode connected to the source electrode of the first transistor, and a gate electrode connected to a first emission line (fig. 6, T5, ¶ 69-88; see also figs. 7-8);
	a sixth transistor having a source electrode connected to the drain electrode of the first transistor, a drain electrode connected to an anode electrode of the organic light 
	and a storage capacitor having a first electrode connected to the gate electrode of the first transistor and a second electrode connected to the first power voltage line (fig. 6, Cst, ¶ 69-88; see also figs. 7-8),
	wherein: the first emission line and the second emission line are located at different nodes (fig. 6, first line connected between EM and gate of T5; second line connected between EM and gate of T6, ¶ 69-88; see also figs. 7-8).
	Park fails to disclose the first emission line and the second emission line are configured to transmit a first emission signal and a second emission signal, respectively; and the first emission signal has a phase delayed compared with that of the second emission signal such that, for a single frame, a first pulse of the first emission signal is generated after a second pulse of the second emission signal is generated, and the first pulse is ended after the second pulse is ended.
	Gao teaches wherein the first emission line and the second emission line are configured to transmit a first emission signal and a second emission signal, respectively (figs. 3-4, EM1, EM2, see ¶ 70-87);
	and the first emission signal has a phase delayed compared with that of the second emission signal such that, for a single frame, a first pulse of the first emission signal is generated after a second pulse of the second emission signal is generated, and the first pulse is ended after the second pulse is ended (figs. 3-4, EM1, EM2, see ¶ 70-87).


	Regarding claim 3, Park discloses wherein the first scan line and the second scan line are located at different nodes (fig. 6, Sn [151] and Sn-1 [152], ¶ 69-88; see also figs. 7-8).

	Regarding claim 4, Park discloses wherein the first scan line and the second scan line are configured to transmit a first scan signal and a second scan signal, respectively (fig. 6, Sn [151] and Sn-1 [152], ¶ 69-88; see also figs. 7-8),
	and wherein the first scan signal has a phase delayed compared with that of the second scan signal (fig. 6, gate line Sn [151] and previous gate line Sn-1 [152], ¶ 69-88; see also figs. 7-8).

	Regarding claim 5, Gao further teaches wherein a turn-on level pulse of the first scan signal temporarily overlaps with a turn-off level pulse of the first emission signal (figs. 3-4, GATE, EM1, see ¶ 70-87).



	Regarding claim 7, Gao further teaches wherein the turn-on level pulse of the second scan signal is generated when the first emission signal is a turn-on level (figs. 3-4, RST1, EM1, see ¶ 70-87).

	Regarding claim 8, Gao further teaches wherein the turn-on level pulse of the second scan signal partially overlaps with a transition time of the turn-off level pulse of the first emission signal (figs. 3-4, RST1, EM1, see ¶ 70-87).

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gao as applied to claim 1 above, and further in view of Tsai et al. (US 2017/0365214).

	Regarding claim 9, Park discloses a seventh transistor having a source electrode connected to the anode electrode of the organic light emitting diode, a drain electrode connected to an initialization voltage line, and a gate electrode connected to a third scan line (fig. 6, T7, ¶ 69-88; see also figs. 7-8).
	Park in view of Gao fails to disclose a second initialization voltage line.
	Tsai teaches a second initialization voltage line (fig. 4, ¶ 42).


	Regarding claim 11, Park discloses a first gate insulating layer covering the source electrodes, the drain electrodes, and channels of the first to seventh transistors (figs. 6-8, first gate insulating layer 141, ¶ 85-105),
	wherein the gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first initialization voltage line and the second initialization voltage line, and the first electrode of the storage capacitor are located on the first gate insulating layer (figs. 6-8, ¶ 85-105).

	Regarding claim 12, Park discloses a second gate insulating layer covering the first gate insulating layer, the gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first initialization voltage line and the second initialization voltage line, and the first electrode of the storage capacitor (figs. 6-8, second gate insulating layer 142, ¶ 85-105),
	wherein the second electrode of the storage capacitor is located on the second gate insulating layer (figs. 6-8, ¶ 85-105).


	and a first contact electrode located on the interlayer insulating layer, the first contact electrode being connected to the source electrode of the seventh transistor, wherein the data line and the first power voltage line are located on the interlayer insulating layer (figs. 6-8, initialization connecting member 175, ¶ 85-105).

	Regarding claim 14, Park discloses a via layer covering the interlayer insulating layer, the first contact electrode, the data line, and the first power voltage line (figs. 6-8, insulating layer 180, ¶ 85-105),
	wherein the anode electrode of the organic light emitting diode is located on the via layer, and is connected to the source electrode of the seventh transistor through the first contact electrode (figs. 6-8, ¶ 85-105).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gao and Tsai as applied to claim 9 above, and further in view of Cho et al. (US 2017/0061876).

	Regarding claim 10, Park discloses a third scan signal (fig. 6, BP, ¶ 69-88; see also figs. 7-8).
	Park in view of Gao and Tsai fails to disclose wherein a turn-on level pulse of a third scan signal applied to the third scan line temporarily overlaps with a rising 
	Cho teaches wherein a turn-on level pulse of a third scan signal applied to the third scan line temporarily overlaps with a rising transition time of a turn-off level pulse of the second emission signal applied to the second emission line (figs. 6-7, CL3 overlaps rising transition time of E2, see ¶ 132-148).
	Park in view of Gao and Tsai and Cho are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park in view of Gao and Tsai with the pulse timing of Cho since such a modification provides that display quality may be enhanced (Cho, ¶ 10, ¶ 148).

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.